EXHIBIT 10.1

COMMITMENT AND ACCEPTANCE

This Commitment and Acceptance (this “Commitment and Acceptance”) dated as of
August 16, 2006, is entered into among the parties listed on the signature pages
hereof. Capitalized terms used herein and not otherwise defined herein shall
have the meanings attributed to them in the Credit Agreement (as defined below).

PRELIMINARY STATEMENTS

Reference is made to that certain Credit Agreement dated as of December 7, 2005,
by and among NVR, Inc., a Delaware corporation (the “Company”), JPMorgan Chase
Bank, N.A., as Administrative Agent, and the Lenders that are parties thereto
(as the same may from time to time be amended, modified, supplemented or
restated, in whole or in part and without limitation as to amount, terms,
conditions or covenants, the “Credit Agreement”).

Pursuant to Section 2.14 of the Credit Agreement, the Company has requested an
increase in the Aggregate Commitment from $445,000,000 to $600,000,000. Such
increase in the Aggregate Commitment is to become effective on August 16, 2006
(the “Increase Date”). In connection with such requested increase in the
Aggregate Commitment, Borrower, Administrative Agent and the lenders identified
on Schedule I hereto (each, an “Accepting Lender”) hereby agree as follows:

1. ACCEPTING LENDERS’ COMMITMENT. Effective as of the Increase Date, (a) each of
the Accepting Lenders that was not heretofore party to the Credit Agreement
(each, a “New Accepting Lender”) shall become a party to the Credit Agreement as
a Lender, shall have all of the rights and obligations of a Lender thereunder,
shall agree to be bound by the terms and provisions thereof and shall thereupon
have a Commitment under and for purposes of the Credit Agreement in the amount
set forth in Schedule I hereto as its “New Commitment” and (b) the Commitment of
each Accepting Lender that was heretofore a party to the Credit Agreement shall
be increased from the amount set forth on Schedule I as its “Original
Commitment” to the amount set forth on Schedule I as its “New Commitment.”

2. REPRESENTATIONS AND AGREEMENTS OF ACCEPTING LENDERS. Each Accepting Lender
represents and warrants that it has full power and authority, and has taken all
action necessary, to execute and deliver this Commitment and Acceptance and to
consummate the transactions contemplated hereby and (in the case of each New
Accepting Lender) to become a Lender under the Credit Agreement. Each New
Accepting Lender (a) represents and warrants that (i) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to become a Lender, (ii) from and after the Increase
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and shall have the obligations of a Lender thereunder, (iii) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.04(a) and (b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Commitment and Acceptance on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent or any
other Lender, and (iv) if it is a Foreign Lender, it has delivered any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Accepting Lender; and (b) agrees
that (i) it will, independently and without reliance on the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

3. REPRESENTATION OF BORROWER. The Borrower hereby represents and warrants that,
as of the date hereof and as of the Increase Date, (a) no event or condition
shall have occurred and then be continuing which constitutes a Default or
Unmatured Default and (b) the representations and warranties of the Borrower
contained in the Credit Agreement are true and correct in all material respects
(except to the extent any such representation or warranty is stated to relate
solely to an earlier date).

4. GOVERNING LAW. This Commitment and Acceptance shall be governed by the
internal law, and not the law of conflicts, of the State of New York.

1

IN WITNESS WHEREOF, the parties hereto have executed this Commitment and
Acceptance by their duly authorized officers as of the date first above written.

     
BORROWER:
 

NVR, INC.
By:
Title:
 
/s/ Dennis M. Seremet
Vice President and Chief Financial Officer

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

     
By:
Title:
  /s/ Michael O’Keefe
Associate

SIGNATURES OF ACCEPTING LENDERS FOLLOW

2

SIGNATURE PAGE TO COMMITMENT AND ACCEPTANCE DATED AUGUST 16, 2006 WITH NVR, INC.

      JPMORGAN CHASE BANK, N.A.

 
   
By:
Title:
  /s/ Michael O’Keefe
Associate
 
   

3

SIGNATURE PAGE TO COMMITMENT AND ACCEPTANCE DATED AUGUST 16, 2006 WITH NVR, INC.

     
WACHOVIA BANK, N.A.
By:
Title:
 
/s/ Margaret J. Dunsmore
Vice President
 
   

4

SIGNATURE PAGE TO COMMITMENT AND ACCEPTANCE DATED AUGUST 16, 2006 WITH NVR, INC.

      MIZUHO CORPORATE BANK, LTD.

 
   
By:
Title:
  /s/ Raymond Ventura
Deputy General Manager
 
   

5

SIGNATURE PAGE TO COMMITMENT AND ACCEPTANCE DATED AUGUST 16, 2006 WITH NVR, INC.

      U.S. BANK NATIONAL ASSOCIATION

 
   
By:
Title:
  /s/ A. Jeffrey Jacobson
Vice President
 
   

6

SIGNATURE PAGE TO COMMITMENT AND ACCEPTANCE DATED AUGUST 16, 2006 WITH NVR, INC.

     
RBC CENTURA BANK
By:
Title:
 
/s/ Greg Leadholm
Vice President
 
   

7

SIGNATURE PAGE TO COMMITMENT AND ACCEPTANCE DATED AUGUST 16, 2006 WITH NVR, INC.

     
BANK OF AMERICA, N.A.
By:
Title:
 
/s/ Stephen B. Carlson
Vice President
 
   

8

SIGNATURE PAGE TO COMMITMENT AND ACCEPTANCE DATED AUGUST 16, 2006 WITH NVR, INC.

      CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 
   
By:
Title:
By:
Title:
  /s/ Cassandra Droogan
Vice President
/s/ Rianka Mohan
Associate
 
   

9

SIGNATURE PAGE TO COMMITMENT AND ACCEPTANCE DATED AUGUST 16, 2006 WITH NVR, INC.

     
COMPASS BANK
By:
Title:
 
/s/ Johanna Duke Paley
Senior Vice President
 
   

10

SIGNATURE PAGE TO COMMITMENT AND ACCEPTANCE DATED AUGUST 16, 2006 WITH NVR, INC.

     
GUARANTY BANK
By:
Title:
 
/s/ Amy Satsky
Vice President
 
   

11

SIGNATURE PAGE TO COMMITMENT AND ACCEPTANCE DATED AUGUST 16, 2006 WITH NVR, INC.

     
NATIONAL CITY BANK
By:
Title:
 
/s/ Jerry W. Johnston
Executive Vice President
 
   

12

SCHEDULE I

COMMITMENTS

                      Original   New Accepting Lender   Commitment   Commitment
JPMorgan Chase Bank, N.A.
  $ 50,000,000     $ 55,000,000  
Wachovia Bank, N.A.
    45,000,000       55,000,000  
Mizuho Corporate Bank, Ltd.
    35,000,000       55,000,000  
U.S. Bank National Association
    45,000,000       50,000,000  
RBC Centura Bank
    -0-       35,000,000  
Bank of America, N.A.
    -0-       25,000,000  
Credit Suisse, Cayman Islands Branch
    -0-       25,000,000  
Compass Bank
    -0-       15,000,000  
Guaranty Bank
    -0-       10,000,000  
National City Bank
    -0-       5,000,000  

CH1 3587329v.1

13